Carley, Presiding Judge.
In Anderson v. State, 199 Ga. App. 595 (405 SE2d 504) (1991), *829we affirmed appellant’s conviction. On certiorari, however, the Supreme Court reversed. Anderson v. State, 262 Ga. 26 (413 SE2d 732) (1992). Accordingly, our original judgment is vacated and the judgment of the Supreme Court is hereby made the judgment of this court. Appellant’s conviction is reversed.
Decided April 7, 1992.
Harrison & Harrison, Samuel H. Harrison, for appellant.
Gerald N. Blaney, Jr., Solicitor, David M. Fuller, Rosanna Musengo, Jeffrey P. Kwiatkowski, Assistant Solicitors, for appellee.

Judgment reversed.


Beasley and Johnson, JJ., concur.